Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims  5, 10-12, and 17 have been cancelled.   Claims 1-4, 6-9, and 13-15 have been amended.  Claims 1-4, 6-9, and 13-16, as filed 01/24/2022, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 101, Applicant argues (pages 9-11 of the Remarks dated 01/24/2022)  that the amended claims are directed to a practical application because they are have been amended to recite technological elements. This argument is not persuasive.  Applicant asserts that the claims recite a technological solution of an allocation engine with improved efficiency (Specification Paragraph [0009-0011]). However, what is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of allocating fixed share amounts, which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Using a computer to carry out an abstract idea does not create statutory subject matter. Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Regarding the rejection under 35 USC 103, Applicant argues (page 12-20 of the Remarks) that  the cited art does not teach or suggest the limitation of claim 1 “reducing the first outgoing share amount by the difference of the of the need amount less the assigned share total to generate an adjusted share amount. In general, the claims recite a series of financial transactions related to efficient bill splitting. Applicant's arguments are persuasive, the cited references do not explicitly teach or suggest the use of an allocation engine to reduce an outgoing share amount by the difference of the need amount less the assigned share total.  The rejection under 35 USC 103 is withdrawn. 

Claim Interpretation – Method Steps 
Claim 1 recites method steps which do not positively recite the statutory class (thing or product) to which it is tied, by identifying the apparatus that accomplishes the method steps. Where it is unclear what is performing a method step, such method step it is broadly interpreted to encompass all means by which the claim limit can be performed (including a purely mental step performed by a human). If a claim limitation is intended to be interpreted as being performed by a specific structural element, it must be made clear what underlying apparatus is used to perform each recited method step. It is not clear in the instant claim if the allocation engine is hardware or software. Further, if the method step is performed by software, it must be made clear that the software resides on a physical media and when read by a processor executes the method steps (all of which requires support in the specification). 

According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588,591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-4, 6-9, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a “process for generating a share slip (notification) for a peer to peer needs sharing community. 
Claim 1 is directed to the abstract idea of “a notification of money owed” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “assigning a share having a share amount to each of a plurality of members of the peer-to-peer needs sharing community, wherein a first sharing member has a first share with a first share amount; b. receiving a first need having a need amount from the first sharing member; c. allocating at least one assigned share to an assigned share list associated with the first need from the first sharing member; d. generating an assigned share total being a sum of the at least one assigned share in the assigned share list; e. reducing the first share amount by the difference of the need amount less the assigned share total to generate an adjusted share amount; and f. generating a first share slip for the first sharing member showing the adjusted share amount.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Claim 6 reciting a system and claim 14 reciting a process for generating a notification, recite  similar abstract ideas and are also classified under “organizing human activity… fundamental economic practice”.
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional element of the claim, “an allocation engine”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of generating a notification.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of  generating a notification using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional process steps but do not recite technological elements.   Therefore, the abstract idea is not integrated into a practical application.
Dependent claims 2-4, 7-9, and 13, 15-16 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 112(b) -Means Plus Function
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the following means plus function limitation: an allocation engine configured for: allocating … generating …reducing. Claim 6 recites the following means plus function limitation: an allocation engine configured for: generating … receiving … allocating … reducing … generating
The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description (paragraph [0008] and [0029]) fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-4 and 7-9 are dependent on claims 1 and 6, and stand rejected accordingly.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 20180197167 (Ganeshan) [0007]  “a payment request message from a payer device, the payment message request including a payment amount and payee identification information, the payee identification information including at least one of a payee phone number, a payee email address and a payee mailing address” FIG. 3, FIG. 5
US 20160196397 (Avganim) [0006] “…a crowd sourcing establishment where those who are part of the organization have their insurance needs met by an operation that covers all the expenses by its members by the pool of the members themselves. … Rather, when a claim is made, all participants pay their share of the costs of the particular claim. …”  [0037] “Once claims are approved for the next payment period, the system activates the premium calculation module 40 to divide the cost of the payments for the claims and to calculate the proportionate share each member needs to pay for the coming pay period. This is then communicated by email or otherwise to the members through the billing module 42.” [0050] co-pay amounts 
US 20150262111 (Yu) 0030] In step 302, workers' situational profiles are updated. The step 302 includes incorporating new feedback into trustworthiness evaluations, monitoring workers' workload in real time, and updating workers' efficiency. The step 302 may be performed by the trustworthiness evaluation module 201, the workload monitoring module 202, and the efficiency evaluation module 203. [0031] In step 303, workers' fitness scores are updated. The step 303 may be performed by the worker fitness evaluation module 204. [0032] In step 304, a check is performed to determine if there are still tasks waiting to be allocated to workers. This check can be performed by the task allocation module 205. [0033] In step 305, the task allocation plan, which consists of the number and types of tasks to be allocated to each of the selected workers, is determined. The task allocation plan may be based on the fitness scores such as, for example, if there are still more tasks waiting to be allocated to workers, the worker with the next highest fitness score in the worker fitness ranking list is selected. The calculation of workers' fitness scores may be performed by the worker fitness evaluation module 204. The step 305 may be performed by the task allocation module 205. [0034] In step 306, tasks are allocated to the currently selected worker. As many tasks are allocated to the currently selected worker until either the worker's current workload is equal to the worker's target workload, or there is no more task left to be allocated. The step 306 may be performed by the task allocation module 205. The fitness score of the currently selected worker is updated in step 307, and the method then returns to step 304.
US 20120239417 (Pourfallah) [0107] “ the derivation of the recommendation may rely on an application of mathematical (quantitative) techniques to make a healthcare payment decision recommendation. … iterations”  [0129] “H-Wallet may assess the rules in the above example, and provide a screen of options showing the remaining balances in the three accounts 484, e.g., ranked as FSA ($500.00), LOC ($2900.00), HSA ($5000.00). In one implementation, the H-Wallet may list the available accounts in a prioritized order based on the spending rules, showing the balance of each account 485.” [0139] “After the mobile application seen at process 520 receives information, business rules, and data via communication seen at arrow 522, the process 520 calculates a recommendation of one or more accounts having respective one or more amounts to be paid from each account. This recommendation will provide the most favorable tax, cost, and benefits to the user by using the amounts and respective accounts, while also minimized penalties for such use.” [0257] request funds from social network users. [0331] In one implementation, the user may combine funds from multiple sources to pay for the transaction.
US 20110282793 (Mercuri) [0097] The process also includes determining 308 a set of candidate service providers by matching criteria in the service request with service provisioning information of respective service providers, and selecting 312 a recommended service provider from among the candidate service providers based on bids obtained from the candidate service providers. In some embodiments, selecting a recommended service provider includes eliminating 336 any low-bid service providers, and then selecting from the remaining candidates a highest-reputation service provider. Some select 312 a recommended service provider from among the candidate service providers based at least on reviews of the service provider by members of a social network that is specified by the service consumer. Some embodiments also send 316 a recommendation to the service consumer referring the service consumer to the recommended service provider; some assign the task directly after selecting a provider, based on pre-approval by the consumer.
US 20100205096 (Meggs) FIG. 2 listing need amounts FIG. 3 showing a need assignor #54 
US 20100121745 (Teckchandani) [0034] predetermined amount, portion, or percentage that each user group members is set to contribute towards a shared payment. 
US 20210174402 (Barakat) [0060]  ranking the potential beneficiaries according to one or more criteria. [0034] Other non-exhaustive examples of information sources can include a positioning device in the user's device to track the user's location and movement [0061] the benefactor device can display a ranked or unranked list of beneficiaries.
US 20060173778 (Lipsky) FIG. 5 allocate payments to accounts based on rules [0008] The payment posting program can further include both a guarantor payment posting program and an insurance payment posting program. The guarantor payment posting program can allocate shares of a payment received from the known guarantor to the at least first and second billing systems as determined by the rule engine and the insurance payment posting program can allocate shares based on rules or instructions provided by the insurance company.
US 10566090 (Ivanoff) “linking of multiple guarantor accounts to a manager guarantor”

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                
CLAIRE A. RUTISER
Examiner
Art Unit 3692



/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        
	
/ERIC T WONG/Primary Examiner, Art Unit 3692